Title: To John Adams from Benjamin Vaughan, 20 February 1794
From: Vaughan, Benjamin
To: Adams, John



Dear sir,
London, Feby. 20, 1794.

Public men naturally take an interest in each other, which heightened in favor of unmerited misfortune.  This double motive leads me to be assured of your friendship to M. Talleyrand (late Bishop of Autun), whom it is only necessary that I should name to you, & assure you of his private character being as interesting as his public one.
I am, dear sir, with respectful compliments to yourself & Mrs. Adams, & the highest esteem, Your faithful humble servt.
Benjn. Vaughan